DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1, 2, and 4-12, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a seat comprising a first sensor arranged in order to generate a first electrical signal upon a user seating themselves on a seat and upon the vacating of the seat by the user, wherein the seat also comprises a second sensor that is capable of generating a second electrical signal in a substantially continuous or repeated manner when the user is seated on the seat, wherein the first sensor and the second sensor are energy harvesting sensors, and wherein the second sensor comprises at least one thermopile arranged under a seating base or a back rest of the seat, with the thermopile having a first surface that extends so as to be facing the seating base or the back rest and a second surface that extends away from the seating base or the back rest, in the context as claimed.

Regarding claim 13, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a seat comprising a first sensor arranged in order to generate a first electrical signal upon a user seating themselves on a seat and upon the vacating of the seat by the user, wherein the seat also comprises a second sensor that is capable of generating a second electrical signal in a substantially continuous or repeated manner when the user is seated on the seat, wherein the first sensor and the second sensor are energy harvesting sensors; 5 214LT:200066:513501:1: ALEXANDRIAwherein the first sensor comprises at least one piezoelectric transducer; and wherein the first sensor comprises a plurality of piezoelectric transducers that are distributed under a seating base and / or a back rest of the seat, the first sensor being configured so as to detect the user seating themselves on the seat or the vacating of the seat by the user, and to generate the first signal when at least a predetermined number of the piezoelectric transducers undergo a variation in mechanical stress, in the context as claimed.

Regarding claims 14-16, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art 

The closest prior art of Grant (US 2014/0125355), Corrado (US 5482314) and Carberry (US 2012/0313588) fail to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose each and every claimed limitation, alone, or in reasonable combination with other references, in the context as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840.  The examiner can normally be reached on Monday-Friday, 6:00 am - 2:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KERRI L MCNALLY/Primary Examiner, Art Unit 2683